       Case 4:20-cv-05381-HSG Document 30 Filed 02/09/21 Page 1 of 26



 1   Eric A. Grasberger (pro hac vice)                 Marion T. Hack (SB #179216)
     eric.grasberger@stoel.com                         marion.hack@troutman.com
 2   Mario R. Nicholas (SB #273122)                    Luke Nicholas Eaton (SB #280387)
     mario.nicholas@stoel.com                          Luke.eaton@troutman.com
 3   Stoel Rives LLP                                   Troutman Pepper Hamilton Sanders LLP
     760 SW Ninth Avenue, Suite 3000                   350 South Grand Avenue, Suite 3400
 4   Portland, OR 97205                                Los Angeles, CA 90071
     Telephone: 503.224.3380                           Telephone: 213.928.9800
 5   Facsimile: 503.220.2480                           Facsimile: 213.928.9850
 6                                                     Attorneys for AECOM Technical Services, Inc.
     Attorneys for JH Kelly, LLC
 7                                                     Henry A. Wirta, Jr. (SB #110097)
     Aaron R. Gruber (SB #209509)                      hwirta@hfdclaw.com
 8   agruber@rallsgruber.com                           Harrington Foxx Dubrow & Canter, LLP
     Ralls Gruber & Niece LLP                          601 Montgomery Street, Suite 800
 9   1700 S. El Camino Real, Suite 150                 San Francisco, CA 94111
     San Mateo, CA 94402                               Telephone: 415.288.6600
10   Telephone: 650.445.0543                           Facsimile: 415.288.6618
     Facsimile: 650.240.2250
11
                                                       Attorneys for Ed Staub & Sons Petroleum, Inc.
     Attorneys for Pacific Gas and Electric
12   Company
13
                                   UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15
     In Re                                              Case No. 4:20-cv-05381-HSG (Lead Case)
16
     PG&E CORPORATION                                   (Reference withdrawn from Bankruptcy Case
17                                                      No. 19-30088, Adv. Proc. No. 20-03019 and
              v.                                        Adv. Proc. No. 19-03008)
18
     AECOM TECHNICAL SERVICES, INC.
                                                        (Consolidated with Case No. 3:20-cv-08463-
19                                                      EMC)
20                                                       STIPULATED ORDER REGARDING
                                                         ELECTRONIC DISCOVERY
21

22

23            This Stipulated Order Regarding Electronic Discovery (“eDiscovery Protocol”) governs
24   discovery of electronically stored information (“ESI”), paper, and other identified relevant media
25   in this case between JH Kelly, LLC (“Kelly”), AECOM Technical Services, Inc. (“AECOM”),
26   Pacific Gas and Electric Company (“PG&E”), and Ed Staub & Sons Petroleum, Inc. (“Staub”)
27

28

     STIPULATED ORDER REGARDING                       -1-                  CASE NO.: 4:20-CV-05381-HSG
     ELECTRONIC DISCOVERY
     109584973.3 0034592-00012
       Case 4:20-cv-05381-HSG Document 30 Filed 02/09/21 Page 2 of 26



 1   (each a “Party” and collectively the “Parties”) regarding the construction project (“Project”) that
 2   is the subject of the above-captioned lawsuit.
 3                                        I.     OBJECT AND PURPOSE
 4            The object and purpose of this eDiscovery Protocol is to define, clarify and express the
 5   processes and procedures the Parties will follow with respect to their discovery obligations under
 6   the Federal Rules of Civil Procedure in the above-captioned lawsuit, and specifically with respect
 7   to ESI.1
 8                                              II.   COOPERATION
 9            The Parties agree to cooperate in good faith in conducting discovery throughout the course
10   of the matter. Specifically, the Parties agree to (i) develop knowledge about the technical aspects
11   of e-discovery related to the Project (or have reasonable access to those with such knowledge),
12   including electronic document storage, organization, and format issues, and relevant information
13   retrieval technology, including search methodology; and (ii) cooperate to minimize disputes
14   regarding e-discovery or other discovery in this proceeding.
15                                    III.       E-DISCOVERY LIAISONS
16            The Parties agree to designate one or more individuals to act as liaisons for purposes of
17   meeting and conferring regarding discovery of ESI. At least one designated liaison(s) shall be an
18   attorney (outside counsel), and all designated liaison(s) shall be prepared to accomplish the goals
19   of cooperation set forth above.
20                                             IV.    PRESERVATION
21            The Parties agree that preservation and production of potentially relevant ESI will be
22   reasonable and proportional to what is at issue in the case, including, but not limited to, the
23   disputed factual issues, expert issues and the amounts in dispute. The Parties will cooperate on
24   the scope of preservation.
25
              1
               Kelly and AECOM executed a prior version of this eDiscovery Protocol while Kelly’s lawsuit against
26   AECOM was pending in the Superior Court of the State of California, County of Shasta, as Case No.
     192600. To the extent a dispute arises between Kelly and AECOM regarding either party’s e-discovery
27   practices and procedures prior to the date of execution of this eDiscovery Protocol, Kelly and AECOM agree to
     comply with the dispute process in Article X herein.
28

     STIPULATED ORDER REGARDING                            -2-                     CASE NO.: 4:20-CV-05381-HSG
     ELECTRONIC DISCOVERY
     109584973.3 0034592-00012
       Case 4:20-cv-05381-HSG Document 30 Filed 02/09/21 Page 3 of 26



 1   A.       Preservation of Metadata
 2            The Parties agree to take reasonable steps to preserve records in a form that will permit
 3   the collection and production of metadata that is necessary to fulfill their agreement on the form
 4   of production.
 5   B.       Specific Preservation Agreements
 6            As of the date of the execution of this eDiscoveryProtocol, but without waiving any rights,
 7   claims, or defenses regarding the Parties’ conduct prior to execution of this eDiscovery Protocol,
 8   the Parties agree to use reasonable steps to preserve documents consistent with the Party’s record
 9   management systems, routine computer operation, ordinary business practices, the guidelines,
10   rules and standing orders of this Court, and the preservation requirements of this eDiscovery
11   Protocol. As used in this eDiscovery Protocol, “reasonable steps” include: (a) identifying and
12   agreeing on individuals reasonably likely to possess or control potentially relevant documents; (b)
13   notifying such individuals of their duties to preserve potentially relevant documents under the
14   terms of this Order; (c) identifying non-custodial sources of potentially relevant documents
15   (including, but not limited to public folders, project databases and shared network folders); and
16   (d) monitoring compliance with the preservation requirements of this Order.
17            The Parties specifically agree that:
18                 1. As of the date of the execution of this eDiscovery Protocol, but without waiving
19                      any rights, claims, or defenses regarding the Parties’ conduct prior to execution of
20                      this eDiscovery Protocol, potentially-relevant ESI and documents (“PRM”) created
21                      or received from January 1, 2015, to the completion of all discovery under
22                      Paragraph V.C of this eDiscovery Protocol will be preserved. If a Party discovers
23                      that PRM created or received from January 1, 2015, through the completion of all
24                      discovery under Paragraph V.C has not been preserved in accordance with
25                      applicable law, that Party shall immediately notify the other parties of all material
26                      facts related to the PRM that was not preserved. Nothing in this paragraph shall be
27                      a waiver of any Parties’ rights with respect to spoliation of evidence.
28

     STIPULATED ORDER REGARDING                            -3-                   CASE NO.: 4:20-CV-05381-HSG
     ELECTRONIC DISCOVERY
     109584973.3 0034592-00012
       Case 4:20-cv-05381-HSG Document 30 Filed 02/09/21 Page 4 of 26



 1                 2. By February 5, 2021, the Parties shall agree on a list of the custodians (the
 2                      “Custodian List”) (1) for whom PRM should be preserved, and (2) for whom
 3                      relevant and responsive PRM (“Relevant Material”) should be initially produced in
 4                      the manner described herein, to the extent not already preserved and/or produced.
 5                      Subject to the dispute process in Article X herein, the Parties may seek to add or
 6                      remove individuals from the Custodian List, or change the designation status of the
 7                      individuals on the Custodian List, as may be appropriate as the lawsuit progresses.
 8                      An initial Custodian List is attached hereto as Exhibit 3, subject to amendment in
 9                      writing by agreement of the Parties.
10                 3. By February 5, 2021, the Parties shall agree on a list of the non-custodial data
11                      sources and systems from which PRM should be preserved. Subject to the dispute
12                      process in Article X herein, the Parties may seek to add or remove sources and
13                      systems from this list as may be appropriate as the lawsuit progresses.
14                 4. The following data sources need not be preserved:
15                          (a) deleted, slack, fragmented, or unallocated data on hard drives;
16                          (b) random access memory (RAM) or other ephemeral data;
17                          (c) online access data such as temporary internet files, history, cache, or
18                               cookies;
19                          (d) data in metadata fields that are frequently updated automatically, such as
20                               last-opened dates; and
21                          (e) System or executable files (.exe., .d11, etc.).
22                 5. The Parties agree to preserve ESI from data sources that are not reasonably
23                      accessible because of undue burden or cost, including without limitation data from
24                      smartphone devices (Blackberry, Android, or iPhone, for example), but such ESI
25                      need not be searched, reviewed, or produced absent a showing of good cause by
26                      the requesting Party.
27

28

     STIPULATED ORDER REGARDING                             -4-                   CASE NO.: 4:20-CV-05381-HSG
     ELECTRONIC DISCOVERY
     109584973.3 0034592-00012
       Case 4:20-cv-05381-HSG Document 30 Filed 02/09/21 Page 5 of 26



 1                               V.    SCOPE AND PHASING OF DISCOVERY
 2   A.       Time Frame for e-Discovery
 3            The Parties agree to initially limit collection to PRM created or received from January 1,
 4   2015 to January 29, 2019, the period of time likely to contain information most relevant to this
 5   dispute. This means that for the purposes of an initial document production in response to any
 6   party’s discovery requests (“Initial Production”), the Parties shall collect and produce Relevant
 7   Material, subject to objections, using the search protocol to be established under Section VI, from
 8   each and every custodian identified in Exhibit 3 and each and every non-custodial data source
 9   identified for Initial Production under Paragraph IV.B.3 from January 1, 2015 to January 29,
10   2019, with the following exceptions: (a) AECOM and PG&E have negotiated specific date ranges
11   for certain witnesses, and (b) AECOM has requested and PG&E has agreed to expand the date
12   range prior to January 1, 2015 for certain documents regarding Gulf Interstate Engineering’s
13   work related to the Project, and after January 29, 2019 for certain documents related to PG&E’s
14   backcharge claims on the Project (AECOM and PG&E continue to meet and confer regarding the
15   scope of any productions concerning documents dated during these extended date ranges).
16   Besides those agreed-upon expansions to the date range, the January 1, 2015 to January 29, 2019
17   date range shall be expanded only upon a showing of good cause. The Parties agree to continue
18   to meet and confer about the scope and phasing of discovery.
19   B.       Identification and Collection of Relevant Material
20            The Parties agree that they are prioritizing for production the custodian and non-custodial
21   sources likely to have any Relevant Material. Additional PRM, while preserved, will not be
22   searched unless deficiencies in the initial production are evidenced and additional production is
23   requested.
24   C.       Additional Deadlines for Discovery
25            Discovery shall proceed according to the following deadlines:
26            1.        By February 5, 2021, to the extent not already completed (Kelly and AECOM
27                      previously agreed to a list of search terms in this matter), the Parties shall agree on
28

     STIPULATED ORDER REGARDING                            -5-                    CASE NO.: 4:20-CV-05381-HSG
     ELECTRONIC DISCOVERY
     109584973.3 0034592-00012
       Case 4:20-cv-05381-HSG Document 30 Filed 02/09/21 Page 6 of 26



 1                      search terms and other search criteria to be applied to collected data pursuant to
 2                      Section VI below.
 3            2.        The Parties shall complete their document productions as follows:
 4                      a.       To the extent not already produced, Responsive Material shall be produced
 5                               on a rolling basis and, in all cases, be produced no later than March 15,
 6                               2021.
 7                      b.       To the extent not already produced, privilege logs meeting the
 8                               requirements of Section VIII.B shall be produced by April 15, 2021.
 9                                                VI.      SEARCH
10            The Parties agree to meet and confer about the terms they will use to (1) search PRM to
11   identify Relevant Information that is subject to production, and (2) filter out PRM that is not
12   subject to production. The Parties will cooperate in the development of appropriate search terms.
13                                       VII.    PRODUCTION FORMATS
14   A.       General Agreement
15            The format of the production will contain a cross-reference load file with a formatted
16   metadata load file (.DAT) and an image formatted load file (.OPT).
17            1.        Physical Source Documents (Paper) Documents
18                      (a) All Physical Source Documents (Paper) shall be scanned and produced as
                            single-page Group IV TIFFs, with at least 300 dots per inch (dpi). Each
19                          TIFF image shall be named according to the corresponding bates number
                            associated with the document. Each image shall be branded according to the
20                          bates number. TIFFs shall show all text and images that would be visible to a
                            user of the hard copy documents. Images may be reduced by up to 5% to allow
21                          for a dedicated space for page numbering and other endorsements of
                            documents.
22
                        (b) A commercially acceptable technology for optical character recognition
23                          (“OCR”) shall be used for all scanned, hard copy documents. OCR text shall
                            be provided as a single text file for each document, and the filename itself
24                          should match its respective TIFF filename.
25                      (c) Any documents containing color elements that are integral to better
                            understanding a document (i.e., charts, graphs, photographs, diagrams,
26                          drawings, etc.) shall be scanned in color and provided as single-page JPG
                            images.
27
                        (d) Parties may make any oversize drawings and plans that are not already
28                          produced electronically available for review and production as requested on a
     STIPULATED ORDER REGARDING                             -6-                   CASE NO.: 4:20-CV-05381-HSG
     ELECTRONIC DISCOVERY
     109584973.3 0034592-00012
         Case 4:20-cv-05381-HSG Document 30 Filed 02/09/21 Page 7 of 26



 1                          case-by-case basis.
 2                      (e) Scanned documents are to be physically and logically unitized2 by the
                            producing Party. Document unitization is the process of determining where a
 3                          document begins. Multiple distinct documents will not be merged into a single
                            record, and single documents should not be split into multiple records. In the
 4                          case of an organized compilation of separate documents – for example, a
                            binder containing several separate documents behind numbered tabs – the
 5                          document behind each tab should be scanned separately, but the relationship
                            among the documents in the compilation should be reflected in the proper
 6                          coding of the beginning and ending document and attachment fields.
 7
               2.       Electronic (ESI) Documents
 8
                        (a) ESI shall be produced as single-page Group IV TIFF images (for black-and-
 9                          white documents) or single-page JPG images (for color documents) with the
                            production number burned in, document metadata (including extracted text),
10                          and a link to the native. Individual ESI items that will exceed 150 imaged
                            pages will be produced natively with a slip sheet and without an image.
11
                        (b) The following file types are exempted from imaging: Excel spreadsheets,
12                          Autocad files, .dwg files (or the like), Microsoft Project files, Access
                            databases, and any scheduling software files. These files shall be produced
13                          with a TIFF slip sheet with a single identifying bates number, document
                            metadata (including extracted text), and a link to the native. The Parties will
14                          meet and confer regarding additional file types (e.g., audio/video files) that are
                            only to be produced in native format.
15
                        (c) All ESI shall be processed using Pacific Standard Time and Pacific Daylight
16                          Time.
17                      (d) The Parties will exchange the following metadata fields:
18                               BEGDOC
                                 ENDDOC
19                               BEGATTCH
                                 ENDATTCH
20                               DOCTYPE
                                 DOCTITLE
21                               SUBJECT
                                 FILEEXT
22                               DOCDATE
23   2
         As defined by the Sedona Conference, “unitization” is:

24          The assembly of individually scanned pages into documents. Physical Unitization utilizes actual objects
            such as staples, paper clips and folders to determine pages that belong together as documents for archival
25          and retrieval purposes. Logical unitization is the process of human review of each individual page in an
            image collection using logical cues to determine pages that belong together as documents. Such cues can
26          be consecutive page numbering, report titles, similar headers and footers and other logical indicators. This
            process should also capture document relationships, such as parent and child attachments.
27
     The Sedona Conference Glossary (4th ed. Apr. 2014).
28

     STIPULATED ORDER REGARDING                                -7-                      CASE NO.: 4:20-CV-05381-HSG
     ELECTRONIC DISCOVERY
     109584973.3 0034592-00012
       Case 4:20-cv-05381-HSG Document 30 Filed 02/09/21 Page 8 of 26



 1                               PARENTDATE
                                 MD5HASH
 2                               AUTHOR
                                 FROM
 3                               TO/RECIP
                                 COPIED
 4                               BCC
                                 DATESENT
 5                               TIMESENT
                                 DATE RECEIVED
 6                               TIME RECEIVED
                                 DATECREATED
 7                               DATELSTMOD
                                 TIMELSTMOD
 8                               PGCOUNT
                                 FULLTEXT (extracted text)
 9                               DOCLINK (native link)
                                 FILEPATH
10                               CUSTODIAN
                                 DUPCUSTODIAN
11                               FILENAME
                                 FILESIZE
12

13            Prior to the first production, the Parties will confirm the naming conventions for the

14   metadata fields of their respective database systems to ensure all relevant metadata is in the

15   desired format and field name variations are accounted for the respective databases. The Parties

16   agree to continue to meet and confer about the production formats as necessary.

17   B.       De-Duplication

18            A Party is only required to produce a single copy of a responsive document. Parties will

19   globally de-duplicate stand-alone documents or entire document families using hash value

20   matching (such as MD5 or SHA-1 values). Parties will also de-duplicate “near-duplicate” email

21   threads as follows: In an email thread, only the final-in-time document will be produced,

22   assuming that all previous emails in the thread are contained within the final message. Where a

23   prior email contains an attachment, that email and attachment shall not be removed as a “near-

24   duplicate.” ESI that is not an exact duplicate shall not be removed. Paper documents shall not be

25   eliminated as duplicates of responsive ESI. To the extent the Parties de-duplicate stand-alone

26   electronic documents against an email attachment, the attachment to the email must be the

27   document that is produced.

28

     STIPULATED ORDER REGARDING                         -8-                   CASE NO.: 4:20-CV-05381-HSG
     ELECTRONIC DISCOVERY
     109584973.3 0034592-00012
       Case 4:20-cv-05381-HSG Document 30 Filed 02/09/21 Page 9 of 26



 1   C.       Production of Emails
 2            Parent-child relationships (the association between emails and attachments) will be
 3   preserved, and attachments to emails will not be eliminated from the parent email. Email
 4   attachments will be consecutively produced with the parent email, and families will be associated
 5   using attachment range metadata.
 6   D.       Other Specific Production Agreements
 7            The Parties further agree as follows:
 8                 1. Common system files defined by the NIST library (http://www.nsrl.nist.gov/) need
                      not be produced even if part of families.
 9
                   2. The Parties will identify as exception files those documents that contain little or no
10                    relevant content, and agree to exclude such files from processing and production
                      (e.g., v-cards and calendar appointments).
11
                   3. The Parties will identify the categories of paper files that it intends to scan and
12                    produce prior to production to ensure that the receiving party is receiving relevant
                      data and not “filler.” Alternatively, the Parties will make the paper available for
13                    the other to pick and choose relevant files.
14                 4. The Parties will make reasonable efforts to identify as exception files those
                      documents that cannot be produced or imaged due to technical difficulties (such as
15                    corruption, password protection, digital rights management, or proprietary
                      software associated to the file).
16
                   5. The Parties will make reasonable efforts to ensure that documents produced in
17                    native form are decrypted (or that passwords are supplied).
18                 6. The Parties will confer as to the means and methods to transmit the productions.
                      All productions will be encrypted for transmittal.
19

20                     VIII.     DOCUMENTS PROTECTED FROM DISCOVERY
21   A.       Non-Waiver of Protection
22            Pursuant to the Federal Rules of Civil Procedure, any Party’s production of documents
23   covered by an applicable privilege or protection shall not constitute a waiver of the privilege or
24   protection with respect to those documents or the subject matter of those documents in this case
25   or any other federal or state proceeding. Nothing in this paragraph shall require a Party to
26   produce documents that are protected from disclosure. This paragraph shall be interpreted to
27   provide the greatest protection permitted by law. The Parties’ Clawback Agreement, attached as
28   Exhibit 1, shall apply to documents processed under this eDiscovery Protocol.

     STIPULATED ORDER REGARDING                          -9-                   CASE NO.: 4:20-CV-05381-HSG
     ELECTRONIC DISCOVERY
     109584973.3 0034592-00012
      Case 4:20-cv-05381-HSG Document 30 Filed 02/09/21 Page 10 of 26



 1   B.       Privilege Logs
 2            1.        Relevant Material Withheld on Grounds of In-House Counsel
 3                      Communication
 4            To the extent not already completed, the Parties agree to identify and exchange a list of in-
 5   house attorney(s) who communicated on legal issues that are relevant to the claims and defenses
 6   in the case. Each party may supplement the list of identified attorneys as may be appropriate as
 7   the lawsuit progresses. The Parties agree that these communications will be withheld
 8   preliminarily subject to requests for further analysis or review. The Parties will promptly meet
 9   and confer to try to reach agreement on search terms, date restrictions, and custodians. Privileged
10   or protected communications involving trial counsel’s law firm(s) need not be placed in the First
11   Level In-House Privilege Log or the First Level Other Grounds Privilege Log.
12            A Party that withholds Relevant Material on the grounds of in-house counsel
13   communication:
14                 a. shall provide a listing of such withheld Relevant Material in Microsoft Excel
                      format (“First Level In-House Privilege Log”) and shall be limited to objective
15                    information downloaded from ESI metadata and will include: a document control
                      number, date, from/author(s), to/recipient(s), subject/title, file type, and
16                    attachments;
17                 b. will only redact the privileged portion of the text or body of documents that are
                      produced with redactions (i.e., to, from, and date fields will not be redacted); and
18
                   c. will not include redactions on the privilege log.
19
              Based on the First Level In-House Privilege Log, the Parties may challenge on a
20
     document-by-document basis if the first-level information appears insufficient. The Parties will
21
     provide a more detailed entry for challenged items, including an indication of the privilege and/or
22
     protection being asserted and a brief description of the subject addressed in the communication.
23
     The Parties agree to meet and confer to address undue burden related to this requirement.
24
              2.        Relevant Material Withheld on Other Grounds
25
              A Party that withholds Relevant Material on other grounds:
26
                   a. shall provide a listing of such withheld Relevant Material in Microsoft Excel
27                    format (“First Level Other Grounds Privilege Log”) and shall be limited to
                      objective information downloaded from ESI metadata and will include: a
28

     STIPULATED ORDER REGARDING                          -10-                  CASE NO.: 4:20-CV-05381-HSG
     ELECTRONIC DISCOVERY
     109584973.3 0034592-00012
      Case 4:20-cv-05381-HSG Document 30 Filed 02/09/21 Page 11 of 26



 1                      document control number, date, from/author(s), to/recipient(s), subject/title, file
                        type, attachments, and a brief description of the document;
 2
                   b. will only redact the privileged portion of the text or body of documents that are
 3                    produced with redactions (i.e., to, from, and date fields will not be redacted); and
 4                 c. will not include redactions on the privilege log.
 5
              Based on the First Level Other Grounds Privilege Log, the Parties may challenge on a
 6
     document-by-document basis if the first-level information appears insufficient. The Parties will
 7
     provide a more detailed entry for challenged items, including an indication of the privilege and/or
 8
     protection being asserted. The Parties agree to meet and confer to address undue burden related
 9
     to this requirement.
10
                                      IX.        THIRD-PARTY DISCOVERY
11
              Any Party requesting documents from a non-party by subpoena (“Receiving Party”) shall
12
     request that the non-party produce documents in compliance with the formatting requirements
13
     specified in Section VII and the privilege log requirements specified in Section VIII of this
14
     agreement. Upon written request from the Party that did not issue the subpoena (the “Other
15
     Party”), the Receiving Party shall make available to the Other Party copies of all documents,
16
     communications or information obtained in response to the subpoena as processed by the
17
     Receiving Party (i.e., with the same Bates numbering). The Other Party shall bear the reasonable
18
     costs, if any, of processing and producing such documents, communications or information, in
19
     accordance with the Federal Rules of Civil Procedure. The Receiving Party will also serve a
20
     declaration attesting that all of the documents, communications or information received from the
21
     third party have been shared with the Other Party (form attached as Exhibit 2). All documents
22
     withheld by a Receiving Party shall be entered on a privilege log.
23
                                            X.    DISCOVERY DISPUTES
24
     A.       Discovery Disputes
25
              All disputes concerning the scope and extent of discovery under this eDiscovery Protocol
26
     or the Federal Rules of Civil Procedure shall be heard and decided by the Court. Prior to
27
     presenting a discovery related dispute to the Court, the Parties shall make a reasonable and good
28

     STIPULATED ORDER REGARDING                           -11-                   CASE NO.: 4:20-CV-05381-HSG
     ELECTRONIC DISCOVERY
     109584973.3 0034592-00012
      Case 4:20-cv-05381-HSG Document 30 Filed 02/09/21 Page 12 of 26



 1   faith attempt at an informal resolution of each issue intended to be presented to the Court, and
 2   must satisfy any applicable meet and confer requirements.
 3   B.       Disclosure of Privileged Information Not a Waiver
 4            Disclosure of privileged or protected information connected with the litigation to the
 5   Court shall not be a waiver of privilege or a right of protection in this cause and is also not a
 6   waiver in any federal or state proceeding.
 7                                    XI.      COSTS OF DISCOVERY
 8            Each Party shall be responsible for its own costs for collecting, culling, searching,
 9   formatting, and producing its documents to the other Party, with the exception of the costs
10   incurred in processing and producing documents obtained from a non-party in response to a
11   subpoena, which shall be borne in the manner described in Paragraph IX.
12                                          XII.   MODIFICATION
13            This eDiscovery Protocol may only be modified by stipulation in writing of the Parties
14   or upon motion of any Party for good cause shown, subject to approval by the Court.
15            PURSUANT TO STIPULATION, IT IS SO ORDERED
16   Dated: 2/9/2021
17
                                                          HAYWOOD S. GILLIAM, JR.
18                                                        United States District Judge
19

20

21

22

23

24

25

26

27

28

     STIPULATED ORDER REGARDING                         -12-                   CASE NO.: 4:20-CV-05381-HSG
     ELECTRONIC DISCOVERY
     109584973.3 0034592-00012
      Case 4:20-cv-05381-HSG Document 30 Filed 02/09/21 Page 13 of 26



 1   IT IS SO STIPULATED:
 2   DATED: February 2, 2021
                                             STOEL RIVES LLP
 3

 4                                           By:    /s/ Mario R. Nicholas
                                                    Eric A. Grasberger
 5                                                  Mario R. Nicholas
 6                                           Attorneys for JH Kelly, LLC
 7

 8   DATED: February 2, 2021
                                             RALLS GRUBER & NIECE LLP
 9

10                                           By:    /s/ Aaron R. Gruber
                                                    Aaron R. Gruber
11
                                             Attorneys for Pacific Gas and Electric
12                                           Company
13   DATED: February 2, 2021
14                                           TROUTMAN PEPPER HAMILTON
                                             SANDERS LLP
15

16                                           By:    /s/ Luke N. Eaton
                                                    Marion T. Hack
17                                                  Luke N. Eaton
18                                           Attorneys for AECOM Technical Services,
                                             Inc.
19
     DATED: February 2, 2021                 HARRINGTON FOXX DUBROW &
20                                           CANTER, LLP
21

22                                           By:    /s/ Henry A. Wirta, Jr.
                                                    Henry A. Wirta, Jr.
23
                                             Attorneys for Ed Staub & Sons Petroleum,
24                                           Inc.
25

26

27

28

     STIPULATED ORDER REGARDING           -13-                CASE NO.: 4:20-CV-05381-HSG
     ELECTRONIC DISCOVERY
     109584973.3 0034592-00012
      Case 4:20-cv-05381-HSG Document 30 Filed 02/09/21 Page 14 of 26



 1            I, Mario R. Nicholas, am the ECF user whose ID and password are being used to file this
 2   Stipulation in compliance with Civil L.R. 5-1(i)(3). I hereby attest that the concurrence of the
 3   filing of this document has been obtained from each of the other signatories indicated by a
 4   conformed signature (/s/) within this document.
 5   DATED: February 2, 2021
 6                                                            /s/ Mario R. Nicholas
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATED ORDER REGARDING                        -14-                 CASE NO.: 4:20-CV-05381-HSG
     ELECTRONIC DISCOVERY
     109584973.3 0034592-00012
                        Case 4:20-cv-05381-HSG Document 30 Filed 02/09/21 Page 15 of 26



                   1                                               Exhibit 1
                   2

                   3

                   4

                   5                                 UNITED STATES DISTRICT COURT

                   6                               NORTHERN DISTRICT OF CALIFORNIA

                   7   In Re                                               Case No. 4:20-cv-05381-HSG (Lead Case)

                   8   PG&E CORPORATION                                    (Reference withdrawn from Bankruptcy Case
                                                                           No. 19-30088, Adv. Proc. No. 20-03019 and
                   9            v.                                         Adv. Proc. No. 19-03008)
               10      AECOM TECHNICAL SERVICES, INC.
                                                                           (Consolidated with Case No. 3:20-cv-08463-
                                                                           EMC)
               11

               12                                                          CLAWBACK AGREEMENT

               13
                                THIS CLAWBACK AGREEMENT (“Agreement”) is made, entered into, and effective as
               14
                       of February 1, 2021 (the “Effective Date”), by and between JH Kelly, LLC (“Kelly”), AECOM
               15
                       Technical Services, Inc. (“AECOM”), Pacific Gas and Electric Company (“PG&E”), and Ed
               16
                       Staub & Sons Petroleum, Inc. (“Staub”). Throughout this Agreement, Kelly, AECOM, PG&E,
               17
                       and Staub are sometimes individually referred to as a “Party” and collectively as the “Parties”.
               18
                                For purpose of defining terms in this Agreement, references made to the “Project” means
               19
                       the construction project that is the subject of this lawsuit, commonly known as the Burney K2
               20
                       Replacement Project and generally located at 37667 Highway 299, Burney, CA 96013, APN 028-
               21
                       370-001, in Shasta County, California.
               22
                                WHEREAS, an exchange of relevant, non-privileged documents and electronically-stored
               23
                       information is necessary in the lawsuit;
               24
                                WHEREAS, the timely production of such a large volume of paper and electronically-
               25
                       stored information may include documents or electronically-stored information that are subject to
               26
                       the attorney-client privilege and/or the work product doctrine (“Privileged Material”);
               27
                                NOW THEREFORE, the Parties agree and stipulate as follows:
               28
S TOEL R IVES LLP
ATTORNEYS AT LAW
    PORTLAND
                       EXHIBIT 1 – CLAWBACK AGREEMENT                   -1-                   CASE NO.: 4:20-CV-05381-HSG
                       109584973.3 0034592-00012
                        Case 4:20-cv-05381-HSG Document 30 Filed 02/09/21 Page 16 of 26



                                1.        To maintain the schedule of the lawsuit and to minimize the cost and time
                   2   necessary to review the large volume of documents and electronically-stored information,
                   3   production of all documents and electronically-stored information by any of the Parties to this
                   4   lawsuit is made without waiver of the attorney-client privilege or protection afforded to the
                   5   documents or electronically-stored information under the work product doctrine. Any privileged
                   6   document or document and any electronically-stored information subject to the work product
                   7   doctrine that is disclosed as part of the production of documents related to this lawsuit shall be
                   8   deemed to have been inadvertently disclosed.
                   9            2.        With regard to all documents and electronically-stored information produced in
               10      this lawsuit, the Parties agree that (a) the Parties have exercised and/or will exercise all
               11      reasonable precautions to prevent inadvertent disclosure of privileged documents and
               12      electronically-stored information in light of the large volume to be produced in the time allotted;
               13      (b) any Party subsequently asserting privilege or work product protection (whether such
               14      inadvertent disclosure was identified by that Party or any other Party) shall be deemed to have
               15      immediately rectified the inadvertent disclosure; and (c) the prejudice to the disclosing Party of
               16      the inadvertent disclosure shall be deemed far in excess of the prejudice to the receiving Party for
               17      the purpose of determining the fairness of the subsequent assertion of privilege or work product
               18      protection.
               19               3.        At any time after producing a document or electronically-stored information, a
               20      Party may assert the attorney-client privilege, work product protection or other privilege relating
               21      to that specific document or electronically stored information, and the validity of such assertion
               22      shall not be affected by the disclosure of such document or electronically-stored information to
               23      any other Party to this lawsuit.
               24               4.        As a sign of mutual courtesy and professionalism, to the extent it appears to any
               25      Party that any electronically-stored information or other document or information produced by
               26      another Party may contain Privileged Material, the Party that received the electronically-stored
               27      information or other document or information (the “Receiving Party”) shall treat the material as
               28      privileged and confidential and shall: (a) promptly notify the Party that produced the document or
S TOEL R IVES LLP
ATTORNEYS AT LAW
    PORTLAND
                       EXHIBIT 1 – CLAWBACK AGREEMENT                       -2-                  CASE NO.: 4:20-CV-05381-HSG
                       109584973.3 0034592-00012
                        Case 4:20-cv-05381-HSG Document 30 Filed 02/09/21 Page 17 of 26



                       electronically-stored information (the “Producing Party”) in writing of the production; (b) return,
                   2   sequester, or destroy the material, including all copies thereof; and (c) not use in any way or
                   3   disclose the material or any information therein unless the Producing Party states in writing that it
                   4   does not claim any privilege with respect to the material at issue.
                   5            5.        After being notified of a claim of privilege, the Receiving Party agrees to and
                   6   must: (a) promptly return, sequester, or destroy the specified electronically-stored information or
                   7   other document or information, and any copies thereof (including electronic and otherwise);
                   8   (b) not use or disclose the specified electronically stored information or other document or
                   9   information until the claim is resolved; and (c) take reasonable steps to retrieve the specified
               10      electronically-stored information or other document or information, and any and all information
               11      found within it, if the Receiving Party disclosed it before being notified of the claim of privilege
               12      by the Producing Party.
               13               6.        The Parties shall not disclose any electronically-stored information or other
               14      document or information produced as part of this lawsuit to any other person or entity that is
               15      interested or involved in this lawsuit unless and until such new person or entity agrees to the
               16      terms of, and becomes a party to, this Agreement.
               17               7.        This Agreement shall apply retroactively to all electronically-stored information or
               18      other document or information produced in connection with this lawsuit, as well as to all future
               19      exchanges of electronically-stored information or other document or information in this lawsuit.
               20               8.        In the event of a dispute between the Parties about whether the material at issue
               21      should be protected by privilege, the Parties shall submit the dispute to the Court. All protections
               22      and requirements of this Agreement shall remain in effect – and both Parties will continue to
               23      comply with the requirements – unless and until the Court has issued a ruling which states that the
               24      material at issue is not privileged.
               25               9.        Each of the undersigned attorneys represents that he or she is fully authorized to
               26      enter into the terms and conditions of, and to execute, this Agreement on behalf of each of his or
               27      her individual law firms and their respective clients.
               28               IN WITNESS WHEREOF, the Parties have executed this Agreement by and through their
S TOEL R IVES LLP
ATTORNEYS AT LAW
    PORTLAND
                       EXHIBIT 1 – CLAWBACK AGREEMENT                       -3-                   CASE NO.: 4:20-CV-05381-HSG
                       109584973.3 0034592-00012
                        Case 4:20-cv-05381-HSG Document 30 Filed 02/09/21 Page 18 of 26



                       attorneys, as of the date first above written.
                   2   DATED: February 2, 2021
                                                                              STOEL RIVES LLP
                   3

                   4                                                          By:    /s/ Mario R. Nicholas
                                                                                     Eric A. Grasberger
                   5                                                                 Mario R. Nicholas
                   6                                                          Attorneys for JH Kelly, LLC
                   7

                   8   DATED: February 2, 2021
                                                                              RALLS GRUBER & NIECE LLP
                   9

               10                                                             By:    /s/ Aaron R. Gruber
                                                                                     Aaron R. Gruber
               11
                                                                              Attorneys for Pacific Gas and Electric
               12                                                             Company
               13      DATED: February 2, 2021
               14                                                             TROUTMAN PEPPER HAMILTON
                                                                              SANDERS LLP
               15

               16                                                             By:    /s/ Luke N. Eaton
                                                                                     Marion T. Hack
               17                                                                    Luke N. Eaton
               18                                                             Attorneys for AECOM Technical Services,
                                                                              Inc.
               19
                       DATED: February 2, 2021                                HARRINGTON FOXX DUBROW &
               20                                                             CANTER, LLP
               21

               22                                                             By:    /s/ Henry A. Wirta, Jr.
                                                                                     Henry A. Wirta, Jr.
               23
                                                                              Attorneys for Ed Staub & Sons Petroleum,
               24                                                             Inc.
               25

               26

               27

               28
S TOEL R IVES LLP
ATTORNEYS AT LAW
    PORTLAND
                       EXHIBIT 1 – CLAWBACK AGREEMENT                   -4-                    CASE NO.: 4:20-CV-05381-HSG
                       109584973.3 0034592-00012
      Case 4:20-cv-05381-HSG Document 30 Filed 02/09/21 Page 19 of 26



 1                                                  Exhibit 2
 2

 3

 4

 5                                    UNITED STATES DISTRICT COURT

 6                                 NORTHERN DISTRICT OF CALIFORNIA

 7   In Re                                                  Case No. 4:20-cv-05381-HSG (Lead Case)

 8   PG&E CORPORATION                                       (Reference withdrawn from Bankruptcy Case
                                                            No. 19-30088, Adv. Proc. No. 20-03019 and
 9            v.                                            Adv. Proc. No. 19-03008)
10   AECOM TECHNICAL SERVICES, INC.
                                                            (Consolidated with Case No. 3:20-cv-08463-
                                                            EMC)
11

12
              I, _________________________________, hereby certify and declare as follows:
13
                   1. As of the date of this declaration, the documents referenced as [bates
14
                        range/identification] are a true and complete copy of all the records received from
15
                        ________________________________, as requested by ________________.
16
                   2. No documents have been removed or altered.
17
              I hereby declare that the above statement is true to the best of my knowledge and belief,
18
     and that I understand it is made for use as evidence in court and is subject to penalty for perjury.
19

20
                                              [signature page follows]
21

22

23

24

25

26

27

28

     EXHIBIT 2 – DECLARATION OF [****]
     REGARDING DISCOVERY OBTAINED FROM                    -1-                   CASE NO.: 4:20-CV-05381-HSG
     [****]
     109584973.3 0034592-00012
                        Case 4:20-cv-05381-HSG Document 30 Filed 02/09/21 Page 20 of 26




                                DATED: __________, 2021.
                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
S TOEL R IVES LLP
ATTORNEYS AT LAW       EXHIBIT 2 – DECLARATION OF [****]
    PORTLAND
                       REGARDING DISCOVERY OBTAINED FROM     -2-             CASE NO.: 4:20-CV-05381-HSG
                       [****]
                       109584973.3 0034592-00012
       Case 4:20-cv-05381-HSG Document 30 Filed 02/09/21 Page 21 of 26



 1                                                 Exhibit 3
 2                    LIST OF CUSTODIANS FOR WHOM PRM SHOULD BE PRESERVED
 3               I.     JH KELLY, LLC
 4                          a. Preservation and Collection
 5                   Name                     Job Title/Role               Date Range
              TC Cain                 Safety                         01/01/2015 – 01/29/2019
 6            Jose Chavez             Field Engineer                 01/01/2015 – 01/29/2019
              Debby Davenport         Fab Shop Coordinator           01/01/2015 – 01/29/2019
 7            Marianee Dean           AR Rep                         01/01/2015 – 01/29/2019
 8            Mark Deller             Iron Worker Superintendent     01/01/2015 – 01/29/2019
              Mason Evans             President                      01/01/2015 – 01/29/2019
 9            Mike Frasier            Civil Estimator                01/01/2015 – 01/29/2019
              Glenn Gaumitz           Field Engineer                 01/01/2015 – 01/29/2019
10            Gabe Gourde             Electrical Department Lead     01/01/2015 – 01/29/2019
              Rob Harris              VP/Business Development        01/01/2015 – 01/29/2019
11            Brad Hayes              Electrical Field Engineer      01/01/2015 – 01/29/2019
              Tom Lee                 Controller/Scheduler           01/01/2015 – 01/29/2019
12            Steve Lennon            Senior PM                      01/01/2015 – 01/29/2019
              Willy McOmie            VP/Safety Director             01/01/2015 – 01/29/2019
13            Beau Meek               Iron Worker Superintendent     01/01/2015 – 01/29/2019
              Stacy Moore             Electrical Superintendent      01/01/2015 – 01/29/2019
14
              Larry Nulliner          Site Superintendent            01/01/2015 – 01/29/2019
15            Sean O’Farrell          Senior Project Manager         01/01/2015 – 01/29/2019
              Mike Pomeroy            Field Engineer                 01/01/2015 – 01/29/2019
16            John Ragan              Fab Shop Superintendent        01/01/2015 – 01/29/2019
              Mark Sandblast          Piping Estimator               01/01/2015 – 01/29/2019
17            Todd Simonis            Piping Superintendent          01/01/2015 – 01/29/2019
              Chris Wend              Electrical Superintendent      01/01/2015 – 01/29/2019
18            Kris Wika               Carpenter Superintendent       01/01/2015 – 01/29/2019
19                          b. Preservation and Limited Collection
20                                                   [None]
21                          c. Preservation Only
22                     Name                    Job Title/Role              Date Range
                Mark Andres             Field Engineer               01/01/2015 – 01/29/2019
23              Ron Boursaw             QA/QC                        01/01/2015 – 01/29/2019
24              Luab Cha                Electrical Field Engineer    01/01/2015 – 01/29/2019
                Grant Eby               Safety                       01/01/2015 – 01/29/2019
25              Zach Grau               Electrician                  01/01/2015 – 01/29/2019
                Don Huffman             Safety                       01/01/2015 – 01/29/2019
26              Amanda Kjallin          Safety                       01/01/2015 – 01/29/2019
                Jay Liang               Field Engineer               01/01/2015 – 01/29/2019
27              Nicole McOmie           Safety                       01/01/2015 – 01/29/2019
                Audel Pineda            Field Engineer               01/01/2015 – 01/29/2019
28

     EXHIBIT 3 – LIST OF CUSTODIANS                     -1-                 CASE NO.: 4:20-CV-05381-HSG
     109584973.3 0034592-00012
       Case 4:20-cv-05381-HSG Document 30 Filed 02/09/21 Page 22 of 26



                Jarod Pithan            Field Engineer               01/01/2015 – 01/29/2019
                Kevin Van Fleet         Contracts Manager            01/01/2015 – 01/29/2019
 2              Jim Voyles              Electrician                  01/01/2015 – 01/29/2019
 3             II.      AECOM TECHNICAL SERVICES, INC.
 4                          a. Preservation and Collection
 5             Name                            Job Title/Role                       Date Range
       Peter Apostolakis         CM                                            01/01/2015-01/29/2019
 6
       Lawrence Beh              Mechanical Engineer                           01/01/2015-01/29/2019
 7     Mike Belanger             Commissioning Mgr                             01/01/2015-01/29/2019
       Jose Cortes               Project Scheduler (Construction phase)        01/01/2015-01/29/2019
 8     Don Divers                Senior VP                                     01/01/2015-01/29/2019
       Rowena Domingo            Project Scheduler (Engineering phase)         01/01/2015-01/29/2019
 9     Winston Ekren             Project Engineer                              01/01/2015-01/29/2019
       Patrick Elliot            CM                                            01/01/2015-01/29/2019
10     Dean Goward               Lead Electrical Engineer                      01/01/2015-01/29/2019
       Pete Holland              Executive VP; CEO West Region                 01/01/2015-01/29/2019
11     Raymond Huang             Electrical Engineer                           01/01/2015-01/29/2019
       Gurpreet Kaur             Mechanical Engineer                           01/01/2015-01/29/2019
12     Shawn Kelly               Project Director                              01/01/2015-01/29/2019
13     Brad Killingsworth        Deputy CM                                     01/01/2015-01/29/2019
       Savas Kolankaya           Lead Civil/Structural Engineer                01/01/2015-01/29/2019
14     Jeff Lowe                 Lead Instrumentation & Controls Engineer      01/01/2015-01/29/2019
       Steve Petto               Project Manager                               01/01/2015-01/29/2019
15     Joe Rosinski              Construction PM                               01/01/2015-01/29/2019
       Derrick Shumpert          Procurement Mgr                               01/01/2015-01/29/2019
16     John Talamo               Architect                                     01/01/2015-01/29/2019
       Bob Turley                Project Director                              01/01/2015-01/29/2019
17     Ocie Williams             Procurement Mgr                               01/01/2015-01/29/2019
       Brad Wolf                 Lead Mechanical Engineer                      01/01/2015-01/29/2019
18
                            b. Preservation and Limited Collection
19
                     Name                   Job Title/Role                     Limitation
20                                                                 (i.e., date range, search terms)
21         Shannon Couch            Safety Mgr                    Jan. 1, 2017 to July 31, 2018
           Sundar Rajan             Electrical Engineer           Jan. 1, 2015 – June 30, 2017
22         Teri Zink                Executive VP of Operations    Jan. 1, 2015 to Dec. 31, 2017

23
                            c. Preservation Only
24
           Name                    Job Title/Role                                 Date Range
25         Victor Auvinen          COO Pacific Region                       01/01/2015-01/29/2019
           Kimberly Choy           Electrical Engineer                      01/01/2015-01/29/2019
26         Shannon Couch           Safety Manager                           01/01/2015-12/31/2016;
                                                                            08/01/2018-01/29/2019
27         Cynthia David           Instrumentation & Controls Engineer      01/01/2015-01/29/2019
           Quirino Davis           Piping Engineer                          01/01/2015-01/29/2019
28

     EXHIBIT 3 – LIST OF CUSTODIANS                      -2-                 CASE NO.: 4:20-CV-05381-HSG
     109584973.3 0034592-00012
       Case 4:20-cv-05381-HSG Document 30 Filed 02/09/21 Page 23 of 26



           Manuel Farias           Site Safety Representative              01/01/2015-01/29/2019
           Eric Haase              Business Unit Manager                   01/01/2015-01/29/2019
 2         Hatem Harraz            Process Engineer                        01/01/2015-01/29/2019
           Yura Kit                Field Engineer                          01/01/2015-01/29/2019
 3         Gustavo Orozco          Civil Engineer                          01/01/2015-01/29/2019
           Sundar Rajan            Electrical Engineer                     07/01/2017-01/29/2019
 4         Ram Subramanian         Contract I&C Engineer                   01/01/2015-01/29/2019
           Ron Wika                Construction Manager                    01/01/2015-01/29/2019
 5         Galen Wu                Electrical Engineer                     01/01/2015-01/29/2019
 6         Teri Zink               Executive VP of Operations              01/01/2018-01/29/2019

 7                          d. Disputed Custodians

 8                Name                Job Title/Role                   Parties’ Response
           Patrick Dunn            Senior PM            JH Kelly requests that Patrick Dunn be
 9                                                      included in the “Preservation and
                                                        Collection” category for the date range Jan.
10                                                      1, 2015 – Jan. 29, 2019 (or, alternatively,
                                                        subject to meeting and conferring with
11                                                      AECOM, a more limited date range).
                                                        AECOM agrees to and shall include Dunn
12                                                      in the “Preservation and Limited
                                                        Collection” category and produce all emails
13                                                      exchanged between James Stanford and
                                                        Patrick Dunn during the date range Jan. 1,
14                                                      2015 – Jan. 29, 2019 which were not
                                                        addressed to any other recipient(s).
15                                                      AECOM shall also preserve all PRM for
                                                        custodians James Stanford and Patrick
16                                                      Dunn for the date range Jan. 1, 2015 – Jan.
                                                        29, 2019. The parties are continuing to
17                                                      meet and confer regarding the possible
                                                        collection of Dunn’s emails and the parties
18                                                      reserve all rights, claims and defenses in
                                                        this regard, including without limitation
19                                                      spoliation.
           Vera Lovejoy            Project Scheduler    JH Kelly requests (and PG&E joins in the
20                                 (Construction phase) request) that Vera Lovejoy be included in
                                                        the “Preservation and Collection” category
21                                                      for the date range Jan. 1, 2015 – Jan. 29,
                                                        2019. AECOM advises that it no longer has
22                                                      possession, custody or control of any of
                                                        Lovejoy’s emails. The parties are
23                                                      continuing to meet and confer regarding the
                                                        possible collection of Lovejoy’s emails and
24                                                      the parties reserve all rights, claims and
                                                        defenses in this regard, including without
25                                                      limitation spoliation.
           James Stanford          Deputy CM            JH Kelly requests that James Stanford be
26                                                      included in the “Preservation and
                                                        Collection” category for the date range Jan.
27                                                      1, 2015 – Jan. 29, 2019 (or, alternatively,
                                                        subject to meeting and conferring with
28                                                      AECOM, a more limited date range).


     EXHIBIT 3 – LIST OF CUSTODIANS                     -3-                  CASE NO.: 4:20-CV-05381-HSG
     109584973.3 0034592-00012
       Case 4:20-cv-05381-HSG Document 30 Filed 02/09/21 Page 24 of 26



                                                          AECOM agrees to and shall include
                                                          Stanford in the “Preservation and Limited
 2                                                        Collection” category and produce all emails
                                                          exchanged between James Stanford and
 3                                                        Patrick Dunn during the date range Jan. 1,
                                                          2015 – Jan. 29, 2019 which were not
 4                                                        addressed to any other recipient(s).
                                                          AECOM shall also preserve all PRM for
 5                                                        custodians James Stanford and Patrick
                                                          Dunn for the date range Jan. 1, 2015 – Jan.
 6                                                        29, 2019. The parties are continuing to meet
                                                          and confer regarding the possible collection
 7                                                        of Stanford’s emails and the parties reserve
                                                          all rights, claims and defenses in this
 8                                                        regard, including without limitation
                                                          spoliation.
 9
                        III.     PACIFIC GAS & ELECTRIC
10
                        a.       Preservation and Collection
11
                 Name                           Job Title/Role                  Date Range
12         Raul Ayala                 Supervising Engineer/Facility    01/01/2015 – 01/31/2019
                                      Engineering
13         Ted Bestor                 Principal Consulting Engineer    01/01/2015 – 01/31/2019
           Pierre Bigras              Senior Director Construction -   06/01/2017 – 01/31/2019
14                                    Facilities, Transmission,
                                      Distribution
15
           Bryce Chamberlain          Construction Engineering         01/01/2015 – 01/31/2019
16                                    Supervisor
           Joe Cruz                   Senior Project Manager - Gas     09/01/2018 – 01/31/2019
17                                    Ops Project and Program
                                      Management
18         Charles Eglian             Senior Gas Asset Specialist      01/01/2015 – 01/31/2019
           Chris Ellis                Principal Land Planner –         01/01/2015 – 12/11/2017
19                                    Environmental Management
           Hua Feng                   Expert Business Analyst – Gas    05/01/2015 – 07/31/2016
20                                    Transmission (Jul 2016-Dec
                                      2017); Principal Technical
21                                    Consultant (May 2015-Jul
                                      2016).
22         Jeff Gravelle              Director, Gas Transmission       07/01/2017 – 11/31/2018
                                      Portfolio Management and
23                                    Engineering (as of July 2017);
                                      Director, Gas Distribution
24                                    Engineering and Design (prior
                                      to July 2017).
25         Geoffrey Jarpe             Manager of Instrumentation,      01/01/2015 – 01/31/2019
                                      Controls & Electric
26         Kristofer Kaupanger        Senior Control Systems           01/01/2015 – 01/31/2019
                                      Engineer.
27         Shudong Ma:                Supervising engineer.            01/01/2015 – 11/22/2016
           Khaled Malsen              senior consulting electrical     01/01/2015 – 01/31/2019 (or
28

     EXHIBIT 3 – LIST OF CUSTODIANS                       -4-                  CASE NO.: 4:20-CV-05381-HSG
     109584973.3 0034592-00012
       Case 4:20-cv-05381-HSG Document 30 Filed 02/09/21 Page 25 of 26



                                     engineer                         end of date of employment)
           Gun Shim                  Vice President Supply Chain      01/01/2015 – 01/31/2019
 2                                   and CPO
           Evan Stark                Gas Transmission Portfolio       07/01/2017 – 01/31/2019
 3                                   Management
           Roland Trevino:           Vice President Gas Operations    01/01/2015 – 01/31/2019
 4                                   Engineering & Design.
           Ron Whyte                 Construction manager             01/01/2015 – 01/31/2019
 5
           Mel Wong                  Sr. Consulting Project           01/01/2015 – 01/31/2019 (or
 6                                   Manager                          end of date of employment)

 7            b.        Preservation Only
 8                Name                        Job Title/Role                   Date Range
           Adam Cohen                Sourcing – Gas Transmission      01/01/2015 – 01/31/2019
 9         James Davenport           Unknown to AECOM                 01/01/2015 – 01/31/2019
           Steven Delledera          Senior Manager, Gas              01/01/2015 – 01/31/2019
10                                   Construction Management
11         Katrina Dyrby             Category Lead, Expert;           01/01/2015 – 01/31/2019
                                     Mechanical Engineer, Gas;
12                                   T&D Materials Sourcing
           Bill Granger              Senior Construction Manager      01/01/2015 – 01/31/2019
13         Kerry Green               Director, IT Sourcing (Feb       01/01/2015 – 01/31/2019
                                     2015 – Oct 2017);
14                                   Director, Materials and Gas
                                     Sourcing (Oct 2017 – Present)
15         Sam Khairi                Supervisor - Project             01/01/2015 – 01/31/2019
                                     Management (2013-Jul 2017);
16                                   Manager, Gas Workstream
                                     Program (Jul 2017-present)
17         Sumeet Singh              Vice President of Portfolio      01/01/2015 – 01/31/2019
                                     Management & Engineering in
18                                   PG&E’s Gas Operations;
                                     Vice President, Asset & Risk
19                                   Management in PG&E's Gas
                                     Operations
20         Andy Sipila               Associate Gas Engineer           01/01/2015 – 01/31/2019
                                     (2015);
21                                   FIMP Gas Engineer
           Ray Stanford              Director of Gas Transmission     01/01/2015 – 01/31/2019
22                                   Engineering & Design
           Kenny Taylor              Design Engineer                  01/01/2015 – 01/31/2019
23         Tom Thompson              Senior Safety Specialist (Oct.   01/01/2015 – 01/31/2019
                                     2006-present)
24         Deana Zane                Senior Design Drafter (Jun       01/01/2015 – 01/31/2019
                                     2015 – Jun 2019); SCADA
25                                   Specialist (Jul 2019-Jun 2020)
26                      III.     ED STAUB & SONS PETROLEUM, INC.
27                                                [To be Added]
28

     EXHIBIT 3 – LIST OF CUSTODIANS                      -5-                  CASE NO.: 4:20-CV-05381-HSG
     109584973.3 0034592-00012
      Case 4:20-cv-05381-HSG Document 30 Filed 02/09/21 Page 26 of 26




                                      CERTIFICATE OF SERVICE
 2
     I hereby certify that I served the foregoing STIPULATED ORDER REGARDING
 3   ELECTRONIC DISCOVERY on the following named person(s) on the date indicated below by:
 4              :mailing with postage prepaid
 5
                   hand delivery
 6
                   overnight delivery
 7
                :email
 8

 9              :notice of electronic filing using the CM/ECF system (if person(s) is/are registered
                with CM/ECF system)
10
     to said person(s) a true copy thereof, contained in a sealed envelope, addressed to said person(s)
11   at his or her last-known address(es) indicated below.
12
            Aaron R. Gruber                                  Henry A. Wirta, Jr.
13          agruber@rallsgruber.com                          hwirta@hfdclaw.com
            Ralls Gruber & Niece LLP                         Harrington Foxx Dubrow & Canter, LLP
14          1700 S. El Camino Real, Suite 150                601 Montgomery Street, Suite 800
            San Mateo, CA 94402                              San Francisco, CA 94111
15
            Theodore Tselerodes                              Attorneys for Ed Staub & Sons Petroleum,
16          Weil, Gotshal & Manges                           Inc.
17          767 Fifth Avenue
            New York, NY 10153
18
            Attorneys for Pacific Gas and Electric
19          Company

20          Marsha Ann Houston
            Katten Muchin Zavis
21          2029 Century Park E #2600
            Los Angeles, CA 90067-3012
22
            Attorneys for AECOM Technical
23          Services, Inc.
24   DATED: February 2, 2021.
                                                             STOEL RIVES LLP
25

26
                                                             By:      /s/ Mario R. Nicholas
27                                                                 MARIO R. NICHOLAS (SB #273122)
                                                                   mario.nicholas@stoel.com
28                                                                 Attorneys for Plaintiff

     CERTIFICATE OF SERVICE                            -1-                   CASE NO.: 4:20-CV-05381-HSG
     109584973.3 0034592-00012
